Bell, J.
1. The Supreme Court, on certiorari (129 S. E. 646), having reversed the judgment of this court affirming the judgment of the trial court dismissing the affidavit of illegality and ordering that the •fi. fa. proceed (32 Ga. App. 256, 122 S. E. 900), the former judgment of this court is hereby vacated, and headnote 1 and division 1 of the opinion rendered in connection therewith are withdrawn.
2. This court further withdraws its former ruling as made in headnote 2 and the corresponding division of the opinion, to the effect that the error committed in the admission of certain testimony was harmless.
3. Applying the Supreme Court’s rulings, the trial court erred in not sustaining the affidavit of illegality and in entering judgment in favor of the plaintiff in fi. fa.

Judgment reversed.


Jenldns, P. J., and Stephens, J., concur.